United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1381
                         ___________________________

                             United States of America

                                Plaintiff - Appellee

                                         v.

                                  Douglas Druger

                               Defendant - Appellant
                                  ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: December 14, 2018
                              Filed: April 4, 2019
                                 ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

GRASZ, Circuit Judge.

      Douglas Druger argues the district court1 erred by denying his motion for
judgment of acquittal, because there was insufficient evidence to support two of the
counts of his conviction. We affirm the district court.

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
                                   I. Background

       In March 2014, the Audrain County Sheriff’s office began investigating Robert
Reno for suspected trafficking of methamphetamine in and around Mexico, Missouri.
This investigation led to a warrant for a wiretap on Reno and an investigation by the
U.S. Drug Enforcement Administration. The wiretap revealed an ongoing drug
operation in which Druger was participating. Druger rented a bifurcated warehouse
building and sub-leased half of the building to Reno. In December of 2015, the DEA
obtained warrants to search the warehouse, Reno’s residence, and Druger’s residence.
In Druger’s residence, law enforcement found scales, pipes, and plastic baggies, some
of which tested positive for methamphetamine residue. The law enforcement officers
also discovered $7,000 in cash in a safe and four firearms — at least three of which
were loaded — throughout the house.

        In 2016, a state law enforcement investigation of Druger was also launched,
resulting in a second warrant to search Druger’s residence. During a sweep of the
house officers discovered 36.02 grams of methamphetamine inside the toilet and
related plumbing. The officers also found digital scales, baggies, drug pipes, and
other paraphernalia, along with a firearm in the bedroom.

       A grand-jury indicted Druger on five counts related to drug possession,
trafficking, and the use of firearms in furtherance of drug trafficking.2 A six-day jury
trial ensued. At the close of the Government’s case in chief, Druger moved for
judgment of acquittal on all five counts. The district court denied Druger’s motion
and the jury subsequently convicted him on all five counts. Druger now appeals the
district court’s denial of his motion for judgment of acquittal on count five:


      2
      The grand-jury issued an eight-count indictment relating to the conspiracy
between Robert Reno and Douglas Druger to distribute methamphetamine. Druger
was named in counts one, five, six, seven, and eight.

                                          -2-
possession of firearms in furtherance of a drug trafficking crime under 18 U.S.C.
§ 924(c)(1)(A); and count seven: possession with the intent to distribute
methamphetamine under 21 U.S.C. § 841(a)(1).

                                    II. Discussion

        We review de novo the denial of a motion for judgment of acquittal based on
the sufficiency of the evidence. See United States v. De La Torre, 907 F.3d 581, 594
(8th Cir. 2018). We examine the evidence in the light most favorable to the verdict
and also accept all reasonable inferences in favor of the verdict. Id. This is a “very
strict” standard of review “and we will reverse a conviction only if we conclude that
no reasonable jury could have found the accused guilty beyond a reasonable doubt.”
Id. As long as one theory based on the evidence presented could allow for a
reasonable jury to find Druger guilty beyond a reasonable doubt, we must uphold the
jury verdict. See id.

                            A. Possession of a Firearm

       Based on the evidence presented during trial, we conclude a jury could find
beyond a reasonable doubt that Druger possessed firearms in furtherance of a drug
crime.

       Druger’s conviction under 18 U.S.C. § 924(c)(1)(A) required the Government
to show beyond a reasonable doubt that: (1) Druger knowingly possessed a firearm,
and (2) a nexus existed between the same firearm and the drug crime. See United
States v. Close, 518 F.3d 617, 619 (8th Cir. 2008) (noting such a nexus requires more
than simultaneous possession). “The jury may infer that the firearm was so used
‘when it is kept in close proximity to the drugs, it is quickly accessible, and there is
expert testimony regarding the use of firearms in connection with drug trafficking.’”



                                          -3-
United States v. Goodrich, 739 F.3d 1091, 1098 (8th Cir. 2014) (quoting Close, 518
F.3d at 619).

       The nexus between the drug crime and firearms may be established in a variety
of ways. For instance, digital scales, paraphernalia, and large amounts of unexplained
cash are circumstantial evidence of drug trafficking. United States v. Johnson, 474
F.3d 515, 520 (8th Cir. 2007), abrogated on other grounds by Kimbrough v. United
States, 552 U.S. 85 (2007). The use of firearms to protect the proceeds of drug
trafficking violates 18 U.S.C. § 924(c). United States v. Edwards, 994 F.2d 417, 421
(8th Cir. 1993). Drugs do not need to be found next to the firearms in order to
establish a nexus, particularly when there is testimony that drug sales occurred in
proximity to where the gun was found. Johnson, 474 F.3d at 520 (affirming a
conviction even though no drugs were found in the apartment with the gun). A nexus
can exist when a firearm is in proximity to items identified as relating to drug
trafficking. Id.

       When executing the 2015 warrant, the authorities found four firearms
throughout Druger’s residence. While it is true the authorities did not find significant
quantities of illegal drugs during this search, that fact is easily explained and not fatal
to the jury’s verdict considering the circumstances. Testimony established the
authorities were delayed in executing the warrant because Druger had barricaded the
doors. A woman who routinely purchased methamphetamine from Druger testified
Druger told her after the search that he had flushed methamphetamine down the toilet
while the police were seeking entry. Thus, the jury had a basis to believe there were
illegal drugs in the residence at the same time as the firearms found there.

       The Government presented additional evidence to demonstrate a nexus between
the firearms and Druger’s drug trafficking crime. Officers found two of the firearms
in the basement along with items which tested positive for drug residue. Officers
found two additional weapons in proximity to a large quantity of unexplained cash.

                                           -4-
Furthermore, a witness testified Druger sold drugs out of the basement and she knew
about the shotgun, which officers discovered in the rafters. See Johnson, 474 F.3d
at 520 (explaining testimony of drug transactions occurring on the premises where a
firearm is found is sufficient evidence unless the testimony is “incredible or
unsubstantial on its face”). Based on the combined evidence of the firearms, the
pipes with residue, the digital scales, the drug ledger, and the testimony from
Druger’s customer, a reasonable jury could conclude Druger was using the firearms
to protect the proceeds of his drug sales. See Edwards, 994 F.2d at 421 (“Protection
of drug proceeds furthers a drug trafficking crime, and use of a firearm to guard such
proceeds therefore violates § 924(c).”).

       Finally, the Government introduced text message conversations in which
Druger discussed the possible sale of a “big-guy” and told Reno, “I’ll have my strap
on me bro.” Expert testimony explained the phrase “big-guy” referred to one pound
of methamphetamine and the phrase “strap” referred to a handgun. Looking at all of
the evidence in the light most favorable to the verdict, a reasonable jury could have
concluded a nexus existed between Druger’s possession of at least one of the firearms
and the trafficking of drugs.3

             B. Possession of Illegal Drugs with Intent to Distribute

       Druger also challenges count seven of the indictment for possession with intent
to distribute in violation of 21 U.S.C. § 841(a)(1). Conviction under this section
requires the Government to “prove that the defendant (1) knowingly possessed the
methamphetamine; and (2) had intent to distribute it.” United States v. Trejo, 831


      3
        Using a special verdict, the jury unanimously found all four firearms where
used in furtherance of a drug trafficking crime. Thus, the denial of Druger’s motion
must be upheld as long as there was sufficient evidence for at least one of the four
firearms. See United States v. Boyle, 700 F.3d 1138, 1143 (8th Cir. 2012).

                                         -5-
F.3d 1090, 1094 (8th Cir. 2016). Count seven specifically applies to the state-level
investigation in 2016 and the resulting discovery of methamphetamine in the
plumbing during the execution of the second warrant.

      Druger claims the 36.02 grams of methamphetamine found in his home in 2016
was for personal use. Thus, Druger concedes the element of possession but
challenges the sufficiency of the evidence to prove he intended to distribute. Two
separate lines of evidence presented by the Government, however, support the jury’s
finding.

       During the 2016 search of Druger’s residence, police found the
methamphetamine, along with digital scales, baggies, drug pipes, other paraphernalia,
and a firearm. The Government presented testimony demonstrating 36.02 grams is
a distribution amount. Testimony also established that drug paraphernalia such as
small baggies, scales, and scoops are all indicia of drug distribution. Officers
recovered a firearm in the home during this search. All told, this evidence gave the
jury a basis to believe Druger intended to distribute the methamphetamine found in
his house instead of merely using it himself. See United States v. Thompson, 881
F.3d 629, 632–33 (8th Cir. 2018) (stating drug paraphernalia, prior sales, and the
presence of a firearm support an inference of intent to distribute).

      In addition, a witness testified she purchased methamphetamine from Druger
beginning in 2015 and she continued to do so after the execution of the federal
warrant in December of 2015. This court has held that “[u]nless the testimony is
implausible on its face, . . . we defer to the jury’s determination of whether an
accomplice is credible.” United States v. Ramos, 852 F.3d 747, 753 (8th Cir. 2017).
On appeal, Druger has not challenged the plausibility of his customer’s testimony.
Thus, we conclude the evidence provided a sound basis for the district court to
conclude that a reasonable jury could have found beyond a reasonable doubt that
Druger was guilty of possession of methamphetamine with intent to distribute it. See
De La Torre, 907 F.3d at 594.

                                         -6-
                            III. Conclusion

For the foregoing reasons, we affirm the district court’s ruling.
                ______________________________




                                  -7-